Citation Nr: 1511226	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine (neck) disability, status post-cervical laminectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas that determined new and material evidence had not been received to reopen the claim for service connection for a neck disability.  The Statement of the Case (SOC) suggests that an RO decision review officer (DRO) reopened the claim and denied it on the merits.

As discussed below, the Board has found that the Veteran was not provided notice of the previous adjudication of his claim and that the decision did not become final.  As such new and material evidence was not required to reopen the claim and it is adjudicated on a de novo basis.

The Veteran appeared at a Board hearing at the RO in January 2015 before the undersigned Veterans Law Judge.  The Veteran also testified at a local hearing before a DRO in February 2013.  Transcripts of the testimony of both hearings are associated with the claims file.


FINDING OF FACT

The Veteran has a current neck disability that is the result of an in-service injury.


CONCLUSIONS OF LAW

The criteria for service connection for a neck disability are met.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied entitlement to service connection for a neck disability in June 1974, but there is no documentation that the Veteran was given notice of the decision.  Absent notice, the one year period for filing an appeal was not tolled.  Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (holding that the one-year period for filing an NOD did not begin to run until the veteran was notified that his claim was denied).  

VA, however, is not ordinarily required to produce evidence to establish that it provided proper notice to a claimant.  Instead, VA enjoys a "presumption of regularity" that "supports official acts of public officers" and "allows courts to presume that what appears regular is regular."  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).  The presumption of regularity extends to VA's ministerial acts of mailing decisional and notice documents to claimants.  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (applying the presumption of regularity to the RO's mailing of a rating decision). However, the presumption "is not absolute," Ashley, 2 Vet. App. at 309, and may be rebutted by a showing of "clear evidence to the contrary," Miley, 366 F.3d at 1347. An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process," Jones v. West, 12 Vet. App. 98, 102 (1998); additional evidence to corroborate that assertion is required, Clarke, 21 Vet. App. at 133. Once a claimant has submitted clear evidence of irregularity, the burden shifts to VA to establish that the official duties were properly performed. See Sthele v. Principi, 19 Vet. App. 11, 17 (2004). 

The Veteran testified that he did not recall receiving notice of the 1974 decision and there is additional evidence to rebut the presumption of regularity.   Although a July 1974 RO worksheet indicates that the Veteran was to be informed in the same letter that both his service connection claim and application for vocational rehabilitation benefits were denied, the July 1974 letter only addressed the claim for vocational rehabilitation benefits.  Thus, the presumption of regularity is rebutted.

The Veteran submitted a new claim for service connection for disabilities of the upper and lower back in 1993.  In a letter dated in July 1993, the RO advised the Veteran that the claim for service connection for a back disability had been previously denied and he needed to submit new and material evidence within 30 days.  The Veteran did not respond within a year of the letter, and the RO took no further action with regard to his claim.  Hence, there was no subsequent final adjudication of the claim.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed.Cir.2009). 

The Board may proceed to address the merits of the claim.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, private treatment records provide current findings of cervical spondylosis, degenerative disc disease and cervicalgia.  Hence the current disability requirement is satisfied.

Service treatment records show that no cervical spine disability was noted when the Veteran was examined and accepted for service.  He is, therefore, presumed sound when he entered service.  That presumption can only be rebutted by clear and unmistakable evidence that the disability pre-existed service and was not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

There is some evidence that the Veteran had a neck disability prior to service.  This evidence consists of a medical board report in which the Veteran was noted to have had a football injury involving the neck prior to service; and the medical board finding, after examination, that the current neck disability had existed prior to service.  The medical board did not explicitly comment on whether there was aggravation of the pre-existing injury.  The service treatment records otherwise show that the Veteran served without any documented symptoms until January 1974, when he reported the onset of neck pain after a basketball injury on January 1, 1974.

The Veteran; his aunt; and an acquaintance who has reportedly known him since he was 13, have provided statements and testimony reporting that he never played football, and the Veteran has denied a pre-existing neck disability.  VA and private treatment records pertaining to the period from February to May 1974 document the Veteran's reports of neck symptoms beginning in service.  This record does not provide clear and unmistakable evidence that the neck disability pre-existed service and was not aggravated.  Accordingly, the element of an inservice injury is established.

Evidence of a nexus between the current disability and service includes the February to May 1974 reports of disability beginning after injury in service, the Veteran's reports of ongoing symptoms, and the diagnosis of the same disc disabilities in 1974 and currently.  There is essentially no evidence against a nexus between the current neck disability and service.  Accordingly, a nexus to service is established.

As the elements of service connection are established, the claim is granted.


ORDER

New and material evidence has been received to reopen the claim for service connection for a neck disability.

Service connection for a neck disability is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


